Title: To John Adams from Ward Nicholas Boylston, 27 September 1816
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear Cousin and Friend
					Jamaica plain Roxbury 27th Sepr. 1816
				
				Your Kind Letter of the 24th Instant did not reach my hand untill yesterdayThough I knew you had a Thousand Talents, I never before disscovered you possessed that of  rallery; which however late is of great advantage to me, as daily experience verifies the justice of your closeing observations and produced  all the effect you intended, for neither you, or possterity, should hear more from me about the establishment of a Gallery of Pictures—In return for your kind design of amuseing me in my retirement at PrincetonI inclose a small Pamphlet which may vary your readings, as a Unique Composition of the Person you have alluded to.—with my view of the present state of the controversy with the Selectmen of Boston—this I was compel’d to publish as a refutation of a Charge of evasion & delayThe Contrary is now better understood and the objects of the Testator, (even if his  vissionary property had been realized,) is neither wish’d or needed—I am tired indeed with incessant and increasing expence; and attendance on Courts of Law; and am now before Auditors in preparation for hearing before the next Supreme Judiciary at Dedham, but as soon as I am refer’d, (as I expect to be) to the next Term—I will take the next day to see you & Mrs Adams to whom I beg you will present my affectionate Regards—In the Interim, believe me / my Dear Cousin / truely yours—
				
					Ward Nichs Boylston
				
				
			